PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


DANNY SYLVESTER VICK,                  
              Petitioner-Appellant,
                 v.
JOHN R. WILLIAMS, in his official
capacity as Superintendent of the                 No. 99-7406
Tillery Correctional Institution,
North Carolina Department of
Corrections,
                Respondent-Appellee.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                W. Earl Britt, Senior District Judge.
                       (CA-99-143-5-BR(2))

                      Argued: September 26, 2000

                      Decided: November 20, 2000

       Before WILKINS and LUTTIG, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by published opinion. Judge Luttig wrote the opinion, in
which Judge Wilkins and Senior Judge Hamilton joined.


                             COUNSEL

ARGUED: George Bullock Currin, Raleigh, North Carolina, for
Appellant. Clarence Joe DelForge, III, Assistant Attorney General,
2                          VICK v. WILLIAMS
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee. ON BRIEF: Michael F. Easley, Attorney
General, Diane A. Reeves, Assistant Attorney General, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Caro-
lina, for Appellee.


                              OPINION

LUTTIG, Circuit Judge:

   Petitioner-appellant Danny Sylvester Vick, a North Carolina
inmate, appeals from the district court’s denial of his application
under 28 U.S.C. § 2254 for a writ of habeas corpus. Vick asserts that
the North Carolina Controlled Substance Tax, N.C.G.S. § 105-
113.105, et seq. ("Drug Tax"), is a criminal penalty, so that a subse-
quently imposed sentence of imprisonment for trafficking cocaine,
after the prior assessment of the Drug Tax for the cocaine in Vick’s
possession upon arrest, constituted multiple punishment for the same
criminal offense. Consequently, Vick claims, the state court’s deci-
sion to deny his motion to dismiss the drug charges on double jeop-
ardy grounds was contrary to, or an unreasonable application of,
Montana Dept. of Revenue v. Kurth Ranch, 511 U.S. 767 (1994).
Whether in this Circuit’s opinion the North Carolina Drug Tax is —
or is not — a criminal penalty, the district court correctly denied
Vick’s petition for habeas relief because the state court’s decision was
neither contrary to, nor an unreasonable application of Kurth Ranch.
Accordingly, we affirm the district court’s judgment denying Vick’s
petition for a writ of habeas corpus.

                                   I.

   After the Raleigh Police Department Drug and Vice Task Force
("RPD") received information that Vick was involved in the illegal
distribution of cocaine, RPD detectives observed Vick delivering
cocaine to an informant on March 11, 1996, and again on May 8,
1996. Subsequently, the RPD obtained a search warrant and found
211 grams of cocaine hidden inside Vick’s refrigerator. Vick was
arrested and charged with multiple counts of trafficking cocaine.
                           VICK v. WILLIAMS                            3
   The cocaine concealed inside Vick’s refrigerator did not have reve-
nue stamps affixed to it to indicate that the North Carolina Controlled
Substance Tax ("Drug Tax") had been paid. N.C.G.S. § 105-113.107.
Therefore, the North Carolina Department of Revenue served Vick
with a Notice of Controlled Substance Tax Assessment in the amount
of $63,616.50, which included interest, and a penalty equal to fifty
percent of the tax, or $21,000, for failure to pay the tax when due.
N.C.G.S. § 105-113.110A. To satisfy this assessment, the North Caro-
lina Department of Revenue immediately placed a lien on all of
Vick’s real property and seized numerous items of personal property,
as provided for by N.C.G.S. § 105-113.111.

   Several months later, Vick was indicted by the Wake County
Grand jury for two counts of trafficking cocaine by transportation,
three counts of trafficking cocaine by possession, and two counts of
trafficking cocaine by sale and delivery. Some of these charges
related to the cocaine against which the state had already assessed the
Drug Tax on May 8, 1996, the date the drugs were discovered in
Vick’s possession. Vick filed a motion to dismiss all criminal charges
against him on double jeopardy grounds, claiming that the criminal
charges constituted a second punishment in addition to the Drug Tax
assessment and attendant seizure and confiscation of his property. The
state trial court denied the motion.1 Relying on State v. Ballenger, 472
S.E.2d 572 (N.C. Ct. App. 1996), aff’d per curiam, 481 S.E.2d 84
(N.C. 1997), cert. denied, 522 U.S. 817 (1997), a case in which the
North Carolina Appeals Court directly applied Kurth Ranch to the
North Carolina Drug Tax and concluded it was not a criminal penalty,
the state trial court denied Vick’s motion, holding that the North Car-
olina Drug Tax "does not constitute punishment," but, rather, is "a
remedial effort to recover revenue and does not have the punitive
characteristics which would render it punishment for purposes of dou-
ble jeopardy analysis." J.A. 45A-B.

  Vick gave written notice of his intent to appeal, inter alia, the trial
court’s denial of his motion to dismiss on double jeopardy grounds.2
  1
    The motion was summarily denied. However, the court entered a writ-
ten order explaining the bases for its decision on June 17, 1997. J.A.
45A-B.
  2
    Vick has not pursued his Fourth Amendment claim in his appeal. We
therefore do not consider this claim.
4                          VICK v. WILLIAMS
The next day Vick entered guilty pleas to all seven counts of traffick-
ing cocaine and was sentenced to two consecutive terms of a 35-42
month sentence. Subsequently, the North Carolina Court of Appeals
and North Carolina Supreme Court denied discretionary review of
Vick’s double jeopardy claim without written opinion. Having
exhausted his state court remedies, Vick timely filed the instant peti-
tion in federal district court for a writ of habeas corpus pursuant to
28 U.S.C. § 2254. The district court dismissed Vick’s habeas petition.

                                   II.

   Vick’s petition for federal habeas relief is governed by the stan-
dards for federal habeas relief as amended by the Antiterrorism and
Effective Death Penalty Act of 1996 (AEDPA), Pub. L. 104-132, 110
Stat. 1214. The writ may issue only if Vick demonstrates that the state
court’s denial of his motion to dismiss on double jeopardy grounds
"resulted in a decision that was contrary to, or involved an unreason-
able application of, clearly established Federal law, as established by
the Supreme Court of the United States." 28 U.S.C. § 2254(d)(1).

   Williams v. Taylor, ___ U.S. ___, 120 S. Ct. 1495, 1523 (2000),
described the standard of review governing applications under 28
U.S.C. § 2254, and the analysis we must undertake to determine
whether the trial court’s denial of Vick’s motion to dismiss on double
jeopardy grounds warrants granting of the writ.3 Under the "contrary
to" clause of section 2254, "if the state court arrives at a conclusion
opposite to that reached by [the Supreme] Court on a question of law
or if the state court decides a case differently from [the Supreme]
Court on a set of materially indistinguishable facts," the federal court
may grant the writ of habeas corpus. Id. at 1523. A state court deci-
sion is "contrary to" clearly established Federal law as determined by
the Supreme Court if it is "‘diametrically different,’ ‘opposite in char-
acter or nature,’ or ‘mutually opposed’." Williams, 120 S. Ct. at 1519.
A state court decision is also contrary to "clearly established Federal
law" as determined by the Supreme Court if "the state court confron-
    3
   In Williams, the Court adopted much of this court’s earlier construc-
tion of section 2254(d)(1), as set forth in Green v. French, 143 F.3d 865
(4th Cir. 1998). See Williams, 120 S. Ct. at 1519-20; Oken v. Corcoran,
220 F.3d 259, 263-64 (4th Cir. 2000).
                           VICK v. WILLIAMS                            5
t[ed] a set of facts that are materially indistinguishable from a deci-
sion of [the Supreme Court] and nevertheless arrives at a result
different from [Supreme Court] precedent." Williams, 120 S. Ct. at
1519-20; see also Green, 143 F.3d at 870 (same).

   The alternative, "unreasonable application" of "clearly established
Federal law," basis for granting the writ lies, and a federal habeas
court may grant the writ, "if the state court identifies the correct gov-
erning legal principle from [the Supreme Court’s] decisions but
unreasonably applies that principle to the facts of the prisoner’s case."
Williams, 120 S. Ct. at 1523. See also Green, 143 F.3d at 870. Under
section 2254(d)(1), as interpreted by Williams, a writ may not issue
because a federal court concludes, in its own judgment, that the state
court decision applied federal law "erroneously or incorrectly." Id.
Rather, the state court’s application must be objectively unreasonable.

                                  III.

   Vick has steadfastly maintained that the assessment of the North
Carolina Controlled Substance Tax and the attendant seizure of his
property on May 8, 1996, constituted criminal punishment, so that his
sentence of imprisonment for trafficking cocaine in a separate and
subsequent criminal proceeding, based in part on the same drugs upon
which the Drug Tax was assessed, constituted multiple punishment in
violation of the Double Jeopardy clause of the Fifth Amendment.
Specifically, Vick claims that the Supreme Court’s decision in Kurth
Ranch clearly establishes that the North Carolina Drug Tax is a crimi-
nal penalty, so that the state court’s denial of his motion to dismiss
on double jeopardy grounds is contrary to federal law as established
by the Supreme Court. In Vick’s view, Kurth Ranch establishes the

    broader legal principle that a person may not be subjected
    to both assessment of the drug tax and additional criminal
    punishment for the same offense in a separate proceeding by
    the same sovereign without violating the Double Jeopardy
    Clause’s prohibition against multiple punishments.

Appellant’s Brief at 10.
6                          VICK v. WILLIAMS
   In further support of his constitutional claim, Vick argues that this
court is bound to find that Kurth Ranch is not materially distinguish-
able from the facts of this case because of our holding in Lynn v.
West, 134 F.3d 582, 592 (4th Cir. 1998) — a civil case on direct
appeal — that the North Carolina Drug Tax "contains no features that
allow us to distinguish Kurth Ranch," and includes "enough positive
features that its nature is that of a criminal penalty, not a civil tax."
Id. Alternatively, Vick insists that Lynn requires us, at a minimum, to
determine that the North Carolina trial court’s decision was an unrea-
sonable application of Kurth Ranch.

   These claims, without exception, ultimately fail to meet the
requirements for relief under section 2254(d)(1). Vick’s criticism of
the North Carolina trial court’s decision rests, in the first instance, on
an incorrect view of what constitutes "clearly established Federal law"
as "determined by the Supreme Court." Moreover, Vick misappre-
hends the very real constraints AEDPA places "on the power to grant
a state prisoner’s application for a writ of habeas corpus with respect
to claims adjudicated on the merits in state court." Williams, 120 S.
Ct. at 1523. Based upon our own independent view of the applicable
law, we cannot conclude that the North Carolina trial court’s reliance
on Ballenger and its rejection of Vick’s double jeopardy claim was
"contrary to or an unreasonable application of" "clearly established
Federal law," "as determined by the Supreme Court of the United
States." 28 U.S.C. § 2254(d)(1).

                                   A.

   In the first place, while it is true that Kurth Ranch constitutes
"clearly established Federal law" as "determined by the Supreme
Court," we cannot say that the state court’s decision that the North
Carolina Drug Tax was not a criminal penalty was contrary to Kurth
Ranch without doing violence either to the Supreme Court’s defini-
tion of "contrary to" or to the holding of Kurth Ranch itself. A careful
review of the Supreme Court’s actual holding, coupled with recogni-
tion that issues reserved are neither "Federal law" as determined by
the Supreme Court," nor appropriate support for claims of material
likeness to established Supreme Court precedent, makes it apparent
that this is so.
                           VICK v. WILLIAMS                           7
   Kurth Ranch involved a challenge to a Montana statute that, like
the North Carolina Drug Tax, assesses a high rate of tax on controlled
substances. Vick insists that Kurth Ranch stands for the proposition
that a person may not be subjected to both assessment of a drug tax
and additional criminal punishment in separate proceedings without
violating the double jeopardy clause’s prohibition against multiple
punishments. Therefore, Vick concludes, the state court’s denial of
his motion to dismiss on double jeopardy grounds was contrary to
Kurth Ranch. However, Kurth Ranch does not stand for the categori-
cal proposition that Vick contends it does. Rather, in Kurth Ranch, the
Court held only that a legislature’s description of a statute as civil
does not foreclose the possibility that it has a punitive character, and
concluded that "a tax is not immune from double jeopardy analysis
simply because it is a tax." 551 U.S. at 778-79.

   The Supreme Court then evaluated specific "unusual features" of
the Montana Drug Tax consistent with a punitive character, conclud-
ing ultimately that the assessment of Montana’s Dangerous Drug Tax
(which in that case followed rather than preceded the criminal drug
charges) constituted a "second punishment" for purposes of the Dou-
ble Jeopardy Clause. 511 U.S. at 783-84. Simply put, Kurth Ranch
does not stand for a general principle that all drug taxes are punish-
ment — rather than a civil penalty — but holds instead that the "un-
usual features" of the Montana tax caused it to differ from an ordinary
tax to the point it was a criminal penalty rather than civil assessment.

   Vick does not claim that the state court that denied his motion to
dismiss held that a drug tax could never be a criminal penalty, or that
Ballenger ignored or contradicted the relevance of the "unusual fea-
tures" of the Montana Drug Tax which the Court in Kurth Ranch
relied upon in determining that the Montana tax was punishment.
And, in fact, Ballenger, which the trial court relied upon in adjudicat-
ing Vick’s motion to dismiss, directly applied Kurth Ranch to the
North Carolina Drug Tax. Ballenger thus recognized that a tax could
be considered punishment but, following the multi-factor analysis set
forth in Kurth Ranch, and grounded in its own construction of the
North Carolina statute as compared with the Montana statute, deter-
mined that North Carolina’s Drug Tax did not constitute criminal
punishment. Consequently, we cannot say that the state court’s denial
of Vick’s motion is directly opposed, or contrary to, Kurth Ranch
8                          VICK v. WILLIAMS
under Williams or Green, because the state court did not apply a "rule
that contradicts the governing law set forth in [Supreme Court prece-
dent]." Id.

   Vick’s assertion that the state court’s decision was "contrary to"
Kurth Ranch because the facts are "materially indistinguishable" is
similarly without merit. While the North Carolina Drug Tax at issue
in this case is itself materially distinguishable from the Montana Drug
Tax at issue in Kurth Ranch on the basis of statutory language, see
infra at 9-10, we need not reach that issue to determine conclusively
that the North Carolina trial court’s denial of Vick’s motion to dis-
miss was not "contrary to" Kurth Ranch because the Supreme Court
has never even decided the question whether a criminal proceeding
would be barred by the prior assessment of a tax deemed to constitute
criminal punishment. Rather, having determined that imposition of
the Montana Drug Tax was barred by a prior criminal prosecution, the
Kurth Ranch majority specifically noted that "the statute here does
not raise the question whether an ostensibly civil proceeding that is
designed to inflict punishment may bar a subsequent proceeding that
is admittedly criminal in character." 511 U.S. at 781-82 n.21. Accord-
ingly, even assuming arguendo that the North Carolina Drug Tax in
fact constitutes a "civil proceeding that is designed to inflict punish-
ment," the applicable "clearly established Federal law [ ]as deter-
mined by the Supreme Court" specifically reserves the question of
whether that punishment would bar a subsequent criminal proceeding.
To assume that an issue expressly reserved by the Supreme Court rep-
resents "clearly established" law as to that issue,

    [w]ould transform habeas review under amended 2254(d)(1)
    into a one-way ratchet whereby a state court must resolve all
    open questions of federal law in the defendant’s favor in
    order to prevent the conviction or sentence from being
    vacated on habeas review.

Green, 143 F.3d at 880. This we decline to do.

   We are similarly constrained from relying upon Lynn as the
"clearly established Federal law" Vick seeks. Vick contends that the
state court’s decision in this case was contrary to Kurth Ranch
because "[this] Honorable Court has already answered the pivotal
                            VICK v. WILLIAMS                             9
question of whether the North Carolina Substance Tax is ‘indistin-
guishable in any material way’ from the drug tax in Kurth Ranch."
Appellant’s Brief at 31. Consequently, Vick contends, there is "abso-
lutely no difference between the analysis of the North Carolina tax in
Lynn v. West and the analysis required in [this] case." Id. at 33.

   While it is true that Lynn interpreted the North Carolina Drug Tax
in the context of a direct appeal of a section 1983 case, and concluded
that "the Drug Tax contains no features that allow us to distinguish
Kurth Ranch," Lynn, 134 F.3d at 592, Vick’s reliance on Lynn for
purposes of habeas review is misplaced. Lynn is not "clearly estab-
lished Federal law, as determined by the Supreme Court." 28 U.S.C.
§ 2254(d)(1). Consequently, a contrary conclusion by the state court
is unaffected by Lynn; as we noted at the outset, the question on fed-
eral habeas review of this state court decision simply is not whether
this Circuit believes that the North Carolina Drug Tax, is, or is not,
a criminal penalty. See also State v. Adams, 513 S.E.2d 588 (N.C.
App. 1999), cert. denied, ___ U.S. ___, 120 S. Ct. 534 (1999) (federal
appellate decisions such as Lynn are not binding upon the North Caro-
lina courts); Milligan v. North Carolina, 522 S.E.2d. 330, 331 n.2
(N.C. App. 1999) (expressly declining to be bound by Lynn because
it is not a decision of the United States Supreme Court).

   In fact, Lynn illustrates the circumstance clearly contemplated and
rejected for purposes of habeas review by the Supreme Court in Wil-
liams. That a "state-court decision [actually is] contrary to the federal
court’s conception of how [Kurth Ranch] ought to be applied in that
particular case," does not render the state court decision "contrary to"
federal law as established by the Supreme Court. Williams, 120 S. Ct.
at 1520. That this is true is particularly clear given the Court’s explicit
rejection of Justice Stevens’ much more expansive reading of sec-
tion 2254’s "contrary to" clause, an interpretation that would have
allowed a "federal habeas court . . . under the ‘contrary clause’ [to]
issue the writ whenever it concludes that the State court’s application
of clearly established federal law was incorrect." Id.

   On these facts, we do not find that the North Carolina trial court’s
decision is "opposite in character" or "mutually opposed" to the actual
holding in Kurth Ranch. Williams, 120 S. Ct. at 1519. Moreover, the
"clearly established Federal law" set forth in Kurth Ranch expressly
10                         VICK v. WILLIAMS
reserved the question of whether double jeopardy would apply to the
facts extant in this case, and we thus cannot say that the cases are
"materially indistinguishable." We are, accordingly, convinced that
the state court did not act "contrary to" "clearly established Federal
law" "as determined by the Supreme Court," irrespective of the Lynn
court’s contrary interpretation of Kurth Ranch. See also French v.
Green, 143 F.3d at 882 (counterfactual to believe that sec-
tion 2254(d)(1) permits the award of habeas relief "based upon an
inconsistency between our precedents and the state court’s decision").4

                                   B.

   Not only is it apparent that the "Federal law" Vick claims was vio-
lated has not been established by the Supreme Court, let alone clearly
established, let alone subject to a "contrary" application by the North
Carolina courts in this case, Vick’s claim to habeas relief also fails the
alternative, "unreasonable application" of "Federal law" basis for
granting the writ. Vick, again, places great weight on Lynn for his ter-
tiary claim that the state court’s decision, at a minimum, implicates
the "unreasonable application" clause of section 2254(d)(1). However,
Lynn does not purport to stand for the proposition that the state
court’s application of federal law in Ballenger was an "objectively
unreasonable" interpretation of Kurth Ranch, as that phrase is
explained in Williams. See Williams, 120 S. Ct. at 1522. While the
court in Lynn was unable to distinguish the North Carolina Drug Tax
from the Montana Drug Tax at issue in Kurth Ranch for purposes of
its inquiry on direct appeal, it did not hold that it would be objectively
unreasonable to distinguish the statutes. Rather, Lynn stands only as
a single federal court’s independent application of Kurth Ranch to the
North Carolina Drug Tax, an analysis that, moreover, considered the
Drug Tax as applied. See Lynn, 134 F.3d at 591 (noting the statutory
differences and determining that the statutory reporting and payment
schemes were "clever" but not clever enough). We stress, as we must
on habeas review, that a state court’s decision may be objectively rea-
sonable even where, as here, a federal court deciding the issue on
direct appeal would come to a different conclusion.
  4
   Of course, the continued validity of our decision in Lynn v. West is
not called into question by our decision today.
                            VICK v. WILLIAMS                             11
   And, ultimately, Vick cannot show the required "unreasonable
application of" "Federal law" as "established by the Supreme court"
because, as carefully determined by the North Carolina Court of
Appeals in Ballenger, and confirmed by our own independent review
of the statutes and applicable law, the Drug Tax at issue in Kurth
Ranch differs from the North Carolina Drug Tax in at least two signif-
icant respects.5 There is no doubt that the holding in Kurth Ranch
rested on a statute-based multi-factor inquiry into the Montana Drug
Tax itself, and that the Supreme Court focused on "unusual features
[which] set the Montana statute apart from most taxes," and which
were dispositive.6 Id. at 783.

   First, the Court found distinctive the fact that the "so-called tax is
conditioned on the commission of a crime," and exacted "only after
the taxpayer has been arrested for the precise conduct that gives rise
to the tax obligation in the first place." Id. at 781. Second, the Mon-
tana Drug Tax was a "tax on the possession and storage of dangerous
drugs [but] is levied on goods that the taxpayer neither owns nor pos-
sesses when the tax is imposed [after arrest, when the drugs have been
confiscated and destroyed]." Id. at 783. In contrast, the North Caro-
lina Drug Tax

      contains neither of the "unusual features" upon which the
      Supreme Court relied in Kurth Ranch . . . [the North Caro-
      lina Drug Tax] is not predicated upon whether the taxpayer
      in possession of the controlled substance has been arrested
      or charged with criminal conduct, nor is it assessed on prop-
      erty that has necessarily been confiscated or destroyed.

Ballenger, 472 S.E.2d at 574.7
  5
     Moreover, as discussed supra at 8, we cannot say it was objectively
unreasonable not to extend the holding of Kurth Ranch to a fact situation
that the Court itself expressly reserved ruling upon.
   6
     The Court made clear that "while a high tax rate and deterrent purpose
lend support to the characterization of the drug tax as punishment, these
features in and of themselves do not necessarily render the tax punitive."
511 U.S. at 781.
   7
     Ballenger acknowledged that the North Carolina Drug Tax was
imposed at a high rate and had a deterrent intent, but noted that these fac-
tors alone did not make the Drug Tax a criminal penalty. 472 S.E.2d at
575.
12                         VICK v. WILLIAMS
   In our view, the trial court’s reliance on Ballenger’s interpretation
of Kurth Ranch to determine that the North Carolina Drug Tax, unlike
the Montana Drug Tax, was not criminal punishment is not objec-
tively unreasonable; we cannot say that the failure to find North Caro-
lina’s tax a criminal punishment is an unreasonable interpretation of
Kurth Ranch, when that tax lacks the very factors relied upon by the
Supreme Court to hold the Montana tax a criminal penalty.

   And, in fact, it is the specific statutory features of the North Caro-
lina Drug Tax that make it objectively reasonable to distinguish the
state’s tax from the Montana tax at issue in Kurth Ranch. Id. at 574-
5. Most importantly, and unlike the Montana Drug Tax (for which the
condition precedent was arguably arrest), the North Carolina Drug
Tax is due and payable "within 48 hours after the dealer acquires
actual or constructive possession of a non-tax-paid controlled sub-
stance." N.C.G.S. § 105-113.109. Thus, possession of an amount of
controlled substance sufficient to make one a dealer, rather than arrest
— the apparent sine qua non for imposition of the tax at issue in
Kurth Ranch — is the operative fact upon which the North Carolina
Drug Tax rests.

   While it is true that the Supreme Court is not entirely clear in Kurth
Ranch as to whether it was the tying of the tax to commission of the
crime ("so-called tax commissioned on the commission of a crime"),
or whether it was the conflation of arrest and tax liability ("tax assess-
ment not only hinges on the commission of a crime, it is also exacted
only after the taxpayer has been arrested"), which caused the Court
to deem the tax a criminal penalty, it is not objectively unreasonable
to read the holding in Kurth Ranch to turn upon the fact of arrest as
a subset of criminal activity, rather than upon the fact of arrest as a
synonym for "commission of a crime." This interpretation appears all
the more reasonable given that the fact that conduct for which civil
sanctions are imposed may also be criminal is itself "insufficient to
render the [penalties] criminally punitive." Hudson v. United States,
522 U.S. 93, 105 (1997).

  Moreover, while it is clear that only illegal possession of controlled
substances is subject to the Drug Tax, N.C.G.S. § 105-113.107A(a),
we do not conclude therefrom that it follows — as was the case in
Kurth Ranch — that every discovered criminal possession necessarily
                           VICK v. WILLIAMS                           13
implicates a tax assessment. In the first instance, only dealers, defined
as persons in actual or constructive possession of "more than 42.5
grams of marijuana, seven or more grams of any other controlled sub-
stance that is sold by weight, or 10 or more dosage units of any other
controlled substance," N.C.G.S. § 105-113.106((3), are subject to the
Drug Tax. N.C.G.S. § 105-113.107. Second, once the tax obligation
is satisfied by any dealer and stamps are acquired from the Secretary
of Revenue, N.C.G.S. § 105-113.108, the "dealer shall permanently
affix the appropriate stamps to the controlled substance" and the
stamps transfer to people who later come into possession of the con-
trolled substance: "Once the tax due on a controlled substance has
been paid, no additional tax is due under the Article even though the
controlled substance may be handled by other dealers." N.C.G.S.
§ 105-113.109. Thus, under the North Carolina Drug Tax, a subse-
quent purchaser would be exempt from the Drug Tax if paid by the
prior owner. The Montana Drug Tax at issue in Kurth Ranch con-
tained none of these features focused on possession, as opposed to
arrest, and we cannot say that the trial court’s decision was an unrea-
sonable application of Kurth Ranch.

   Additionally, in Kurth Ranch, the Court found telling the fact that
the "property tax" was assessed on "property" which was never in the
taxpayer’s possession at the time of the assessment because the drugs
had been seized and destroyed. Under the Montana statute, the "tax-
payer ha[d] no obligation to file a return or to pay any tax unless and
until he [was] arrested." Kurth Ranch, 511 U.S. at 771. As noted
above, the North Carolina Drug Tax is payable and due upon posses-
sion, and there is statutory provision for payment of the excise tax
while the drugs are in the possession of the taxpayer, without any
relationship to a criminal proceeding. N.C.G.S. § 105-113.109. In
fact,

       [t]he tax obligation is not contingent upon the dealer’s
    arrest which, in the normal course of events would result in
    the confiscation and destruction of the substance. The dealer
    can satisfy his tax obligation by paying the tax upon acquisi-
    tion of the substance and by then permanently affixing
    thereto stamps issued by the Secretary of Revenue to indi-
    cate payment. . . . Because the North Carolina tax becomes
    payable within forty-eight hours after the taxpayer comes
14                         VICK v. WILLIAMS
     into possession of the substance, it is not a tax on confis-
     cated goods, as was the case with the Montana tax.

   Ballenger, 472 S.E.2d. at 575. Furthermore, an anonymous report-
ing function by mail or in person is provided to obtain the tax stamps
by N.C.G.S. § 105-113.108, and information obtained under the Drug
Tax is protected from release by criminal sanctions for disclosure, and
by the exclusion of information or stamps obtained under the Drug
Tax from use in a criminal prosecution. N.C.G.S. § 105-113.112.
Failure to pay the tax when due (within 48 hours after acquisition)
subjects the dealer to a penalty equal to fifty percent of the tax, § 105-
113.110A, providing, on the face of the statute, some incentive for
paying the tax when due, rather than upon arrest.

   Despite the statutory differences between the North Carolina and
Montana Drug Taxes, and North Carolina’s conclusion that its Drug
Tax was distinguishable from the Montana Drug Tax based on the
absence of the two "unusual" indicia of criminal punishment deemed
dispositive by the Supreme Court, Vick nonetheless claims that the
state court decision was an "unreasonable application" of Kurth
Ranch. Vick attacks the bases upon which the state court distin-
guished the Montana Drug Tax, and claims that the North Carolina
Drug Tax was, as applied, enforced and assessed only against those
who, like the appellants in Kurth Ranch, actually were arrested and
had their drugs seized. J.A. 17. However, as recently affirmed by the
Supreme Court in Hudson v. United States, 522 U.S. 93 (1997), when
determining whether a statutory scheme is so punitive in nature that
it constitutes punishment for purposes of double jeopardy, a court
reviews the "statute on its face," and requires the clearest proof that
the civil remedy is, in fact, a criminal penalty in order to override leg-
islative intent. Id. at 100. Given Hudson’s emphasis on the primacy
of these factors, the Ballenger court’s focus upon the provisions and
purpose of the North Carolina drug statute as written, and its finding,
based on a construction of the statute’s language, that it was distin-
guishable from the Montana Drug Tax, and not a criminal penalty, is
reasonable. We cannot say, on these facts, that the state trial court
erred in denying Vick’s motion to dismiss on double jeopardy
grounds in reliance on Ballenger’s conclusion that the Drug Tax is
not a criminal penalty.
                           VICK v. WILLIAMS                           15
   Finally, although habeas relief under the "unreasonable applica-
tion" provision of 28 U.S.C. § 2254(d)(1) requires that the state court
decision be objectively unreasonable, nothing in Williams suggests or
commands that this court make that determination in a vacuum.
Where, as here, the otherwise objectively reasonable bases for a state
court’s interpretation of a given precedent are common to the rea-
soned decisions of many courts, it would be judicial myopia of the
first order to ignore the force of consensus in assessing the objective
reasonableness in the particular case. Consequently, while our inde-
pendent review of the applicable law, the facts, and the district court’s
decision leads us to conclude that North Carolina did not unreason-
ably apply Kurth Ranch to the facts of this case, it would be remiss
to ignore the other courts that have also distinguished Kurth Ranch —
from drug taxes substantially similar to North Carolina’s — because
the tax is neither contingent upon arrest, nor assessed on property that
has necessarily been confiscated or destroyed. See Padavich v.
Thalacker, 162 F.3d 521, 523 (8th Cir. 1998), cert. denied, 527 U.S.
1025 (1999); Covelli v. Commissioner of Revenue, 668 A.2d 699
(Conn. 1995), vacated and remanded, 518 U.S. 1031 (1995), prior
opinion affirmed per curiam, 683 A.2d 737 (Conn. 1996), cert.
denied, 520 U.S. 1174 (1997); Iowa v. Baehler, 604 N.W.2d 601,
rehearing denied, 604 N.W.2d 601 (Iowa 2000); State v. Gulledge,
896 P.2d 378 (Kan. 1995); McMullin v. South Carolina Dept. of Rev-
enue, 469 S.E.2d 600 (S.C. 1996).

                            CONCLUSION

  The judgment of the district court dismissing Vick’s petition for
habeas corpus relief pursuant to 28 U.S.C. § 2254 is affirmed.

                                                            AFFIRMED